                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                                   No. 5:20-CR-334-H(7)


UNITED STATES OF AMERICA,                     )
                                              )
      v.                                      )
                                              )                      ORDER
STEPHAN ANTONIO JOHNSON,                      )
     Defendant.                               )


       This matter is before the court on defendant’s motion for

revocation       of     the    detention          order    pursuant     to    18     U.S.C.

§ 3145(b). [D.E. #17]. The government has not filed a response,

and the time for doing so has expired.                      This matter is ripe for

adjudication.

                                        BACKGROUND

       On July 8, 2020, defendant was indicted along with thirteen

other individuals.             Defendant was charged with conspiracy to

commit bank fraud, bank fraud, and aggravated identity theft.

Defendant’s      detention          hearing    was      held   on    August    26,   2020,

before United States Magistrate Judge James E. Gates.

       After presentation of the evidence by the government and

defendant, Magistrate Judge Gates found by a preponderance of

the   evidence        that    no    condition      or     combination    of    conditions

could      be   imposed       which    would       reasonably       assure    defendant’s

appearance as required. Magistrate Judge Jones cited the nature




           Case 5:20-cr-00334-H Document 151 Filed 09/21/20 Page 1 of 3
of the charges, defendant’s criminal history, and his criminal

activity and non-compliance while under probation or supervision

as   some   of    the    reasons      for    which     he    entered      an   order    of

detention.

                               COURT’S DISCUSSION

      Following entry of an order of detention pending trial by a

magistrate judge, the defendant may file a motion for revocation

of the order to be reviewed by a district court judge. 18 U.S.C.

§ 3145(b). The district court must then conduct a de novo review

of the decision by the magistrate judge. United States v. Clark,

865 F.2d 1433, 1437 (4th Cir. 1989). In its review, the district

court   makes    an     independent         determination      as    to   whether      the

magistrate judge’s findings are correct. See United States v.

Williams, 753 F.2d 329, 333-34 (4th Cir. 1985). The court may,

in its discretion, conduct a further evidentiary hearing. See

id., at 333.

      Pre-trial detention must be ordered when, after hearing, a

judicial    officer      finds      that    no     condition    or    combination       of

conditions will reasonably assure the appearance of the person

as   required     and    the       safety     of    any     other    person     and    the

community.   18    U.S.C.      §    3142(e)(1).       The    government        bears   the

burden to establish by clear and convincing evidence that no

conditions of release will reasonably assure the safety of the

community. 18 U.S.C. § 3142(f). In consideration of whether any

                                             2

        Case 5:20-cr-00334-H Document 151 Filed 09/21/20 Page 2 of 3
conditions     of    release    will   reasonably      assure      a    defendant’s

attendance at trial, however, the government need only prove

that no such set of conditions exists by a “preponderance of the

evidence.” United States v. Stewart, 19 F. App’x 47, 48 (4th

Cir. 2001) (citing United States v. Hazime, 762 F.2d 34, 37 (6th

Cir. 1985)).

     Having       completed     a   thorough     de    novo     review            of    the

magistrate     judge’s    detention    order,     as   well   as       the    pretrial

services report, the recording of the detention hearing, and

defendant’s motion, this court finds that no further evidentiary

hearing is necessary. After careful review of the foregoing,

this court finds by a preponderance of the evidence that there

is   no    condition     or     combination      of    conditions        that          will

reasonably assure the appearance of the defendant as required

before trial if he were released. Consequently, this court finds

Magistrate Gates’ findings and decision to be correct.

                                    CONCLUSION

     For    the     foregoing   reasons,    defendant’s       motion         to    revoke

Magistrate Judge Gates’ order of detention is hereby DENIED.
          21st day of September 2020.
     This ____

                                __________________________________
                                Malcolm J. Howard
                                Senior United States District Judge


At Greenville, NC
#26

                                        3

          Case 5:20-cr-00334-H Document 151 Filed 09/21/20 Page 3 of 3
